Exhibit 10.2
 
SECURITIES PURCHASE AGREEMENT
AMENDMENT NO. 1


This Amendment (the “Amendment”) to the Securities Purchase Agreement (the
“Securities Purchase Agreement”, or the "Agreement") dated as of the 7th day of
October, 2009, between TANGIERS INVESTORS, LP, a limited partnership (the
“Investor”), and NORTH BAY RESOURCES INC., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), is entered into as of
this 28th day of January, 2013.
 
 
WHEREAS, the Company and the Investor wish to amend the Agreement under the
terms and subject to the conditions set forth in this Amendment and the
Securities Purchase Agreement as if set forth herein;


In consideration of the mutual promises contained herein, the parties agree as
follows:
 
 
1. Amendment.


1.1 The second paragraph of the preamble to the Securities Purchase Agreement is
hereby amended and restated in its entirety as set forth below:


"WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, as provided
herein, and the Investor shall purchase from the Company, up to Ten Million
Dollars ($10,000,000) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”); and"


1.2 Section 1.7 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.7. “Commitment Amount” shall mean the aggregate amount of up to Ten
Million Dollars ($10,000,000) which the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement.


1.3 Section 1.8 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.8. “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring on the earliest to occur of (x) the date on which
the Investor shall have made payment of Advances pursuant to this Agreement in
the aggregate amount of the Commitment Amount, (y) the date this Agreement is
terminated pursuant to Section 10.2 or (z) the date occurring sixty (60) months
after the Effective Date.


 
 

--------------------------------------------------------------------------------

 


1.4 Section 1.16 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.16. “Maximum Advance Amount”  The dollar amount of each Advance will
be based upon the average daily trading volume in dollar amount during the ten
(10) trading days preceding the Advance Date (the “Base Amount”).  The Investor
shall have the option to decline any Advance Notice that exceeds 300% of the
Base Amount.  Notwithstanding the foregoing no Advance will be made in an amount
lower than the Minimum Advance Amount (defined below) or higher than Two Hundred
and Fifty Thousand Dollars ($250,000).


1.5 Section 1.17 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.17.                           “Minimum Advance Amount” shall be Ten
Thousand Dollars ($10,000) per Advance Notice.


1.6 Section 1.22 of the Securities Purchase Agreement is hereby amended and
restated in its entirety as set forth below:


Section 1.22. “Purchase Price” shall be set at (a) ninety percent (90%) of the
Market Price during the Pricing Period for up to 100% of the Base Amount (as
defined in Section 1.16), (b) eighty two and a half percent (82.5%) of the
Market Price during the Pricing Period for any shares in excess of 100% and less
than or equal to 200% of the Base Amount, and (c) seventy five percent (75%) of
the Market Price during the Pricing Period for any shares in excess of 200% of
the Base Amount.


2. General Provisions.


2.1 Except as defined herein, all defined terms used herein shall have the
meaning set forth in the Securities Purchase Agreement


2.2 The captions to the paragraphs/sections in this Amendment are not a part of
this Amendment or the Securities Purchase Agreement, and are included merely for
convenience of reference only and shall not affect its meaning or
interpretation.


2.3 This Amendment may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
 
 
 

--------------------------------------------------------------------------------

 

 
2.4 Company and Investor confirm and acknowledge that the Securities Purchase
Agreement is in full force and effect, that there have been no uncured events of
breach to date, and that each represents and warrants to the other that they are
in material compliance with the Securities Purchase Agreement. Except for the
changes made by this Amendment to the Securities Purchase Agreement, the
Securities Purchase Agreement remains in full force and effect without
modification. All references to the Agreement in the Securities Purchase
Agreement mean the Securities Purchase Agreement as amended hereby.


[Remainder of Page Intentionally Left Blank]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------
 
 
 
 


IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of this 28th day of January, 2013.
 
Tangiers Investors, LP


 
By:  /s/ Michael Sobeck________
 
Name: Michael Sobeck
 
Title:           Managing Member of the General Partner, Tangiers Capital, LLC
 


 
North Bay Resources Inc.
 


 
By: /s/ Perry Leopold___________
 
Name: Perry Leopold
 
Title:           CEO
 


 